Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160030                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160030
                                                                    COA: 348648
                                                                    Wayne CC: 16-006765-FC
  DAVID SCOTT CORZILIUS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 10, 2019 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court for an
  evidentiary hearing to determine whether the defendant’s plea was understanding and
  voluntary.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2020
           a0128
                                                                               Clerk